                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Joann Butler,                                )
                                             ) C/A No. 2:19-1757-MBS
                        Plaintiff,           )
                                             )
        vs.                                  )
                                             )
City of Goose Creek; Goose Creek             )
Police Department; Mayor Gregory             )
Habib, individually and in his official      )
capacity; Chief Harvey Becker,               )     ORDER AND OPINION
individually and in his official capacity as )
Chief of Goose Creek Police Department; )
Officer Dariusz Ambroziak, individually      )
and in his official capacity as an officer   )
for Goose Creek Police Department;           )
Berkeley County,                             )
                                             )
                        Defendants.          )
____________________________________)

       Plaintiff Joann Butler filed a complaint on June 20, 2019 against Defendants City of Goose

Creek, Goose Creek Police Department, Mayor Gregory Habib, Chief Harvey Becker, Officer

Dariusz Ambroziak (the “City Defendants”); and Berkeley County, South Carolina, alleging that

Defendant Ambroziak was engaged in a high speed chase of another individual and subsequently

caused a collision in which she was injured. Plaintiff asserts causes of action (1) against Defendants

Habib and Becker pursuant to 42 U.S.C. § 1983 for violation of her constitutional rights (First Cause

of Action); (2) against Defendants City of Goose Creek, Goose Creek Police Department, and

Berkeley County pursuant to 42 U.S.C. § 1983 for violation of her constitutional rights (Second

Cause of Action); (3) against all Defendants for negligence pursuant to the South Carolina Tort

Claims Act (Third Cause of Action); (4) against Defendant Ambroziak for negligence per se and for

violation of the public duty rule (Fourth and Fifth Causes of Action); and (5) against all Defendants
for strict liability (Sixth Cause of Action). Plaintiff seeks compensatory and punitive damages.

       This matter is before the court on City Defendants’ motion to dismiss, which motion was

filed on July 24, 2019. As to Plaintiff’s federal claims, City Defendants assert that (1) the complaint

is devoid of facts supporting Plaintiff’s claims under 42 U.S.C. § 1983; (2) Defendant Goose Creek

Police Department is not amenable to suit under 42 U.S.C. § 1983; (3) Plaintiff’s claims against

Defendants Ambroziak, Habib, and Becker are barred by the doctrines of sovereign immunity and

qualified immunity; and (4) Plaintiff cannot show that Defendants Habib and Becker are liable

under a theory of respondeat superior or supervisor liability.

       As to Plaintiff’s state law claims, City Defendants contend that such claims must be

dismissed against the individual Defendants. City Defendants note that under the South Carolina

Tort Claims Act, Defendant City of Goose Creek is the proper entity responsible for responding to

Plaintiff’s state court claims. See S.C. Code Ann. § 15-78-70 (action to be brought against the

agency or political subdivision for which the employee was acting).

       On August 8, 2019, Plaintiff filed a response to City Defendants’ motion to dismiss. Plaintiff

concedes that her First and Second Causes of Action should be dismissed. Accordingly, City

Defendants’ motion to dismiss is granted as to the First and Second Causes of Action.1

       Plaintiff did not respond in opposition to City Defendants’ arguments regarding her state law

claims. The court agrees with City Defendants that Plaintiff’s exclusive remedy for her Third,

Fourth, Fifth, and Sixth Causes of Action arise under the South Carolina Tort Claims Act, and that




1
 The court notes that Plaintiff concedes the Second Cause of Action should be dismissed in its
entirety, including Defendant Berkeley County.

                                                  2
the individual Defendants should be dismissed.2

        Pursuant to 28 U.S.C. § 1367(c), the court may decline to exercise supplemental jurisdiction

over the state law claims if the court has dismissed all claims over which it has original jurisdiction.

The § 1983 claims having been dismissed and the motion to dismiss having been disposed of, the

court dismisses the complaint pursuant to § 1367(c). In accordance with § 1367(d), the period of

limitations for Plaintiff’s state law claims shall be tolled while the claims were pending and for a

period of thirty days after they are dismissed, unless state law provides for a longer tolling period.

        IT IS SO ORDERED.



                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge


Charleston, South Carolina

August 21, 2019




2
 Defendant City of Goose Creek filed an answer to the complaint on July 15, 2019. Defendant
Berkeley County filed an answer on July 18, 2019. Both invoke the protections of the South
Carolina Tort Claims Act.

                                                   3
